FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For August 23, 2012 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) THE ROYAL BANK OF SCOTLAND GROUP plc DIVIDEND ON SERIES F, H, AND L-T NON-CUMULATIVE PREFERENCE SHARES OF US$0.01 FOR THE THREE MONTHS TO 30 SEPTEMBER 2012 The Directors have declared the specified dividends on the undernoted Series of non-cumulative preference shares, all of which are represented by American Depositary Shares, for the three months to 30 September 2012. The dividends will be paid on 28 September 2012 at the undernoted rates to holders on the register at the close of business on 13 September 2012. Series Dividend payable per share Series F US$0.478125 Series H US$0.453125 Series L US$0.359375 Series M US$0.40 Series N US$0.396875 Series P US$0.390625 Series Q US$0.421875 Series R US$0.382825 Series S US$0.4125 Series T US$0.453125 DIVIDEND ON SERIES U NON-CUMULATIVE PREFERENCE SHARES OF US$0.01 FOR THE SIX MONTHS TO 30 SEPTEMBER 2012 The Directors have declared the specified dividend on the undernoted Series of non-cumulative preference shares, for the six months to 30 September 2012. The dividend will be paid on 28 September 2012 at the undernoted rate to holders on the register at the close of business on 13 September 2012. Series Dividend payable per share Series U US$3,820 23 August 2012 THE ROYAL BANK OF SCOTLAND GROUP plc DIVIDEND ON SERIES 1 NON-CUMULATIVE CONVERTIBLE PREFERENCE SHARES OF US$0.01 FOR THE SIX MONTHS TO 30 SEPTEMBER 2012 The Directors have declared the specified dividend on the undernoted series of Non-cumulative convertible preference shares of US$0.01 each for the six months to 30 September 2012. The dividend will be paid on 28 September 2012 at the undernoted rate to holders on the register at the close of business on 13 September 2012. Series Dividend payable per share Series 1 US$45.59 DIVIDEND ON SERIES 3 NON-CUMULATIVE PREFERENCE SHARES OF €0.01 FOR THE YEAR TO 30 SEPTEMBER 2012 The Directors have declared the specified dividend on the undernoted series of Non-cumulative preference shares of €0.01 each for the year to 30 September 2012. The dividend will be paid on 28 September 2012 at the undernoted rates to holders on the register at the close of business on 13 September 2012. Series Dividend payable per share Series 3 €3,545.80 DIVIDEND ON SERIES 1 NON-CUMULATIVE PREFERENCE SHARES OF £1.00 FOR THE YEAR TO 30 SEPTEMBER 2012 The Directors have declared the specified dividend on the undernoted series of Non-cumulative preference shares of £1.00 each for the year to 30 September 2012. The dividend will be paid on 28 September 2012 at the undernoted rates to holders on the register at the close of business on 13 September 2012. Series Dividend payable per share Series 1 £81.62 23 August 2012 End Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
